Citation Nr: 1523207	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-21 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease and degenerative disc disease of the lumbar spine, with history of low back pain, before February 11, 2011.  

2.  Entitlement to a disability rating in excess of 40 percent for degenerative joint disease and degenerative disc disease of the lumbar spine, with history of low back pain, after February 11, 2011.  

3.  Entitlement to service connection for a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	David Russotto, Attorney



ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1979, from October 1979 to October 1985, and from April 1987 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a careful review of the claims file, the Board determines that a remand is necessary for additional development.

I.  Outstanding Private Treatment Records

As an initial matter, the Board is aware of outstanding private treatment records that are potentially relevant to the Veteran's rating for the spine.  The Veteran indicated in a June 2013 statement that he continued to receive pain treatment and medication associated with his back disability.  Indeed, recent treatment records from Valley Internal Medicine in August 2014 indicated that the Veteran continued to be followed by Dr. D. at the pain clinic for his chronic degenerative disc disease and degenerative joint disease of the spine.  Because the Veteran has only submitted private treatment records for his back from Dr. D. through March 2013, to the extent that the Veteran received treatment for back-related symptoms from Dr. D. at the Fayetteville Pain Center since March 2013, the Veteran is requested to provide his consent and authorization for VA to obtain these potentially relevant private treatment records.  

II.  Notice of Unavailability of September 2010 VA Examination Report

In a March 2011 report of contact, the Veteran stated that he received a VA examination, but it was noted that the examination report was never printed.  According to a March 2011 deferred rating decision, "it appears the [Veteran] reported for the [spine] exam on September 15, 2010.  However, the results are not available."  (Emphasis added).  Because the September 2010 VA examination report is unavailable but it does not appear that the Veteran was properly made aware of this fact, the Veteran must be notified of any inability to obtain a copy of the September 2010 VA spine examination report in accordance with 38 C.F.R. § 3.159(e).  Significantly, 38 C.F.R. § 3.159(e) requires notice to the Veteran that contains the following information: "(i) The identity of the records VA was unable to obtain; (ii) An explanation of the efforts VA made to obtain the records; (iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) A notice that the claimant is ultimately responsible for providing the evidence."  Accordingly, a remand is required to address this due process deficiency.

III.  VA Examination(s) of Spine and Nerves

Next, the Board finds that a new VA examination is warranted.  There is a suggestion in the record that the Veteran's back disability may have worsened in severity since he was last examined in September 2011.  For example, a March 2013 statement of his daughter indicated that his progressive degenerative back condition has "become more debilitating."  Also, the evidence presented suggests that the Veteran may be experiencing neurological manifestations in the bilateral lower extremities resulting from his service-connected back disorder which necessitates a thorough neurological examination so that the Veteran's spine disability, and all associated neurological symptoms, can be adequately considered in the Veteran's disability rating.  

[The Board recognizes that the Veteran is in receipt of service connection for right lower extremity peripheral neuropathy as secondary to his service-connected right foot disorder.  However, this fact does not prevent the Veteran from being entitled to a separate rating for neurological manifestations of his service-connected spine disability if it does not result in prohibited pyramiding.  See 38 C.F.R. §§ 4.14, 4.25(b) (2012); Esteban v. Brown, 6 Vet. App. 259, 261 (1994); see also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("Section 4.14 clearly contemplates that several separately diagnosed disorders may have a single manifestation, and it clearly prohibits the VA from rating that manifestation for each disorder.").]

IV.  Consideration of TDIU

Finally, the Board notes that the Veteran has alleged and submitted private medical evidence suggesting that his spine disability precludes gainful employment.  However, several of these opinions, including Social Security Administration (SSA) records, implicate other nonservice-connected disabilities, as well.  See, e.g. Veteran's application for TDIU alleging that he cannot work due to both his spine and his nonservice-connected knees.  In order for the Board to determine whether his service-connected disabilities alone, without regard to nonservice-connected disabilities, are severe enough to warrant entitlement to TDIU, an opinion should be obtained on remand.

Furthermore, if the RO readjudicates the Veteran's spine condition and the schedular requirements for consideration of TDIU under 38 C.F.R. § 4.16(a) are still not met, the issue of entitlement to TDIU on extraschedular basis must be referred to the Director of Compensation Service so that the Board may later proceed to enter a final appellate decision on extraschedular entitlement.  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any necessary consent and authorization from the Veteran, obtain private treatment records from the Fayetteville Pain Center from March 2013 through the present.  At least two attempts should be made to obtain private records, unless a formal finding can be made that a second request for such records would be futile.

2.  Send the Veteran a notice letter that advises him that a copy of his September 2010 VA spine examination report is unavailable in accordance with 38 C.F.R. § 3.159(e).  

3.  After accomplishing the development requested in steps (1) and (2) above, schedule the Veteran for spine and nerve VA examinations to determine the nature and extent of his service-connected lumbar spine disorder, as well as any associated neurological manifestations.  The claims file [i.e. both the paper claims file and any relevant records contained in the paperless claims file(s)] must be provided to and reviewed by the examiner.

(a) When conducting range of motion testing of the spine, the examiner is directed to describe any functional loss resulting from factors (such as pain, flare-ups, etc.) impacting the Veteran's ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance. To the extent possible, this should be expressed in terms of additional degrees of limitation of motion; 

(b) A thorough neurological examination is to be obtained and reviewed.  The examiner is directed to comment on the presence or absence of neurological symptomatology associated with the Veteran's service-connected lumbar spine disorder, and if present, to identify the nerve(s) involved.  In rendering this opinion, the examiner is requested to consider the notations of radiculopathy and neurological complaints of the bilateral lower extremities noted in the private treatment records.  All pertinent symptomatology and findings should be reported in detail, and any indicated diagnostic tests should be accomplished; and

(c) The examiner is requested to comment on the effect of the Veteran's spine disability, as well as the combined effect of all of his service-connected disabilities, on his ability to engage in gainful employment.  In rendering this opinion, the examiner must address the SSA decision finding the Veteran disabled since February 2010 due to a primary diagnosis of "disorders of the back, discogenic and degenerative," the March 2013 opinion of Dr. D. of the Fayetteville Pain Center that the "[p]atient's disability will prevent him from gainful employment," and the August 2014 private treatment note that the Veteran has "chronic [back] pain . . . [and is] appropriate for continued disability as he is unable to have gainful employment."  Furthermore, the examiner should explain what type(s) of work he can do, if any, and discuss the Veteran's level of education, special training, and previous work experience, but should not consider his age or impairment caused by nonservice-connected disabilities.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Once the RO adjudicates the increased rating claims, if it is determined that the Veteran still does not meet the schedular criteria set forth under 38 C.F.R. § 4.16(a) for any period on appeal, refer this matter to the Director of Compensation Service pursuant to the provisions of 38 C.F.R. § 4.16(b) for consideration of whether an extraschedular rating on the basis of TDIU is warranted.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)








These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




